Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 and 7-8 are pending in the application. Claims 1-2 and 7-8 are under examination. Claims 3 and 4 are withdrawn. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The applicant is encouraged to amend the claim to clarify whether the claim requires a single peak be detected or if multiple peaks are detected.
Claim 2 depends from claim 1, so it inherits the deficiencies of the claim.

Claim 7 recites “when a single peak is eluted from the column, detecting a first derivative of the chromatography detection signal as a function of retention time”. The specification states “a first derivative value obtained from a detection signal that exhibits a retention time having a single peak is typically represented by a curve having one maximum and one minimum” (page 14, para 0021).
As currently recited, the scope of claim 7 is unclear. It is unclear if the claim requires only a single peak be eluted from a column, as the specification implies other peaks may be represented. The specification states “having a single peak is typically represented by a curve having one maximum and one minimum” (page 14, para 0021). Does the claim intend for the first peak eluted from the column or only one peak? Additionally, it is unclear if the single peak must be a single peak when the first derivative is taken from the claim. The claim states “when a single peak is eluted…, detecting a first derivative of the chromatography detection signal as a function of retention time”. As “when” can imply “at the same time”, does the claim intend for a single peak for the first derivative (which may satisfy detecting the absence of two or more maximums) or is “when” intended to be conditional, indicating a single peak at elution for the absorbance (which may result in two maximums in a later taken first derivative)? 
As claim 8 depends from claim 7, claim 8 inherits the deficiencies of claim 7.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods for detecting the presence of a CpG island methylation phenotype (CIMP)-positive renal cell carcinoma by treating DNA, using an ion exchange column, and detecting the presence or absence of maximums in the first derivative that indicate that renal tissue is CIMP positive. However, the relationship between the presence or absence of peaks or maximums of DNA and renal cell carcinoma is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, the “detecting a first derivative of a chromatography detection signal as a function of retention of time” is an abstract idea because it is a mathematical concept and detecting can also occur entirely within the mind. 
 Likewise, “detecting the presence or absence of two or more maximums in the first derivative” is an abstract idea because it is a mathematical concept and can also occur entirely within the mind. 


The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “extracting target genomic DNA from the renal tissue samples” (claims 1 & 7) is a mere data gathering step. Likewise, “treating the genomic DNA with bisulfite” and “subjecting the bisulfite treated genomic DNA to PCR amplification” are mere data gathering step (claims 1 and 7). Per MPEP 2106.05(d)(II), the use of PCR is well-understood, routine, and conventional. Additionally, “introducing the DNA sample into an ion exchange column” is mere data gathering (claims 1 and 7), and the column conditions merely indicate a technological environment. The step of “eluting the material” is a mere data gathering step and is well-understood, routine, and conventional, as evidenced by (Budelier et al. (1998) Curr Protocols Mol Biol 2.1.11-2.1.18). Since 1998, it has been well-known that DNA can be purified by anion-exchange chromatography (ion exchange chromatography), and DNA eluted from the column (Budelier, Abstract). The step of detecting the presence of peaks (claim 1) is mere data gathering. The steps of “detecting a first derivative of a chromatography detection signal” and “detecting the presence or absence of two or more maximums in the first derivative” are mere data gathering steps, and they are directed towards an abstract idea, a mathematical concept (claims 1 & 7). The “detection” steps are also abstract ideas because “detecting” can occur entirely within the mind. It is noted that step 6 of claim 1 is conditional as currently recited (“if a single peak is detected”), so it is not required by the claim 
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the step of “extracting target genomic DNA from the renal tissue samples” (claims 1 & 7) is a mere data gathering step. Likewise, “treating the genomic DNA with bisulfite” and “subjecting the bisulfite treated genomic DNA to PCR amplification” are mere data gathering step (claims 1 and 7). Per MPEP 2106.05(d)(II), the use of PCR is well-understood, routine, and conventional. Additionally, “introducing the DNA sample into an ion exchange column” is mere data gathering (claims 1 and 7), and the column conditions merely indicate a technological environment. The step of “eluting the material” is a mere data gathering step and is well-understood, routine, and conventional, as evidenced by (Budelier et al. (1998) Curr Protocols Mol Biol 2.1.11-2.1.18). Since 1998, it has been well-known that DNA can be purified by anion-exchange chromatography (ion exchange chromatography), and DNA eluted from the column (Budelier, Abstract). The step of detecting the presence of peaks (claim 1) is mere data gathering. The steps of “detecting a first derivative of a chromatography detection signal” and “detecting the presence or absence of two or more maximums in the first derivative” are mere data gathering steps, and they are directed towards an abstract idea, a mathematical concept (claims 1 & 7). The “detection” steps are also abstract ideas because “detecting” can occur entirely within the mind. It is noted that step 6 of claim 1 is conditional as currently recited (“if a single peak is detected”), so it is not required by the claim nor would step 7 (claim 1) be required if a single peak was not detected. Regarding claims 2 and 8, a CpG island in a specific gene does not contribute significantly more to the method since the claims are still directed towards the natural correlation 
Therefore, the claims do not recite an element or step that amounts to sufficiently more than the judicial exception.  

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  

When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena and abstract idea exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	
Claim Interpretation
Claim 1 recites a “method for reducing false negatives in detecting the presence of a … CIMP-positive renal cell carcinoma in a renal tissue sample, consisting essentially of:”. Claim 1 also recites “detecting the presence or absence of two or more maximums in the first derivative”.
	Per MPEP 2111.03(III), the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. 
The MPEP also states that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have 
As claim 1 currently recites “detecting the presence or absence of two or more maximums in the first derivative”, the claim does not limit detection. Therefore, it is the position of the examiner that for instant claim 1, “consisting essentially of” should be interpreted as “comprising”, as it is unclear how the scope of the claim could be limited because the addition of steps would "not materially affect the basic and novel characteristic(s)" of the claimed invention””, as the detection of any maximums (or none) may occur. 
Therefore, for the purposes of art, claim 1 is interpreted as using the language of “comprising”, and the applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.

Claim 1 also recites “A method for reducing false negatives in detecting”. However, the preamble is simply taken as an intended use and does not distinguish the claims from the cited prior art. Per MPEP 2111.02(II), “[D]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference”. Here, the intended use does not result in a structural difference.


Claim Rejections - 35 USC § 103
Claim 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotani (Yotani et al. (2015) Cancer Research AACR Annual Meeting 75(15 Supplement): pp 1-2) in view of Matin (Matin et al. (2002) Human Mutation 20: 305-311).
Examiner’s note: Yotani was published August 1, 2015. The publication has different authors than the instant invention.
Regarding claims 1 and 2, Yotani teaches extracting genomic DNA from tumorous tissue samples of nephrectomy specimens (renal tissue samples) for patients (Methods). Yotani also teaches that the genomic DNA was amplified by PCR after sodium bisulfite conversion (Methods) (part 2 & 3). Yotani also teaches the PCR product encompassed the promoter region of FAM150A gene, a CIMP marker gene, which was subjected to an HPLC column (Methods). Yotani teaches that this HPLC method is an anion exchange high performance liquid chromatography column for the detection of methylated DNA (Background). Therefore, Yotanai necessarily teaches an exchange packing material comprising a strong cationic group, as a strong cationic group would necessarily be required in anion exchange. As evidenced by Harris (Harris (2008) W. H. Fredman, 4th Ed.: pp. 460 & 511), anion exchangers have positively charged groups on the stationary phase that attract solute anions and contain bound positive groups (cationic groups) (page 511, Fig. 21-2). As HPLC occurred, the material retained on the column was necessarily eluted (part 5). 
Regarding claim 1, it is noted that the method does not require detecting two or more maximums and does not require detecting a single peak or detecting a first derivative. The claim 

Yotani teaches that a bimodal peak pattern occurred for the retention time for the CpG island methylator phenotype positive clear cell renal cell carcinomas (results) (part 7). As a bimodal peak pattern occurred, Yotani necessarily teaches calculating the first derivative, as evidenced by Papas (Papas et al. (1989), CRC Critical Reviews in Analytical Chemistry 20(6): 359-404). Papas teaches, “Although some commercial algorithms claim to detect peaks without calculating derivatives explicitly, virtually all peak-detection software relies on the rate of change of the signal for peak detection”. Papas also teaches that “The first derivative goes positive, passes through a maximum at the inflection point, then becomes negative until the second inflection point. The zero crossing indicates retention time” (page 372, third full para). Therefore, Papas teaches that the first derivative is bimodal, which is two peaks (part 7). 

However, Yotani does not explicitly teach that the column is at greater than 45°C.
Matin teaches that the gradient conditions are 70°C (page 307, col 1, first full para). Matin also teaches that the retention time of short sequences is influenced by hydrophobic differences owing to the methyl group on Ts (page 307, col. 1, first full para). Matin also teaches bisulfite deamination, PCR, and primer extension followed by HPLC (page 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the method of Yotani by Martin because the application of Matin to Yotani is merely the application of a known technique to improve a similar device in the same way, as Yotani and Matin are both directed towards the use of columns and bisulfite detection. 

Regarding claim 7, the claim recites “when a single peak is eluted from the column, detecting a first derivative”. As currently recited, “when a single peak is eluted from the column, detecting a first derivative” is interpreted as creating the condition for detecting a first derivative with two maximums. Therefore, Yotani in view of Matin teaches the limitations of the claim, as Yotani teaches detecting the two or more maximums (bimodal).
	Regarding claim 8, Yotani explicitly teaches FAM150A (Methods).


Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotani (Yotani et al. (2015) Cancer Research AACR Annual Meeting 75(15 Supplement): pp 1-2) in view of Stevenson (Stevenson et al. (2010) Analyst 135: 1541-1550) and Matin (Matin et al. Human Mutation 20: 305-311).
In the interest of compact prosecution, “when a single peak is eluted from the column” is also interpreted as being a condition for detecting the two maximums.
Therefore, regarding claims 7 and 8, Yotani teaches extracting genomic DNA from tumorous tissue samples of nephrectomy specimens (renal tissue samples) for patients (Methods). Yotani also teaches that the genomic DNA was amplified by PCR after sodium bisulfite conversion (Methods) (part 2 & 3). Yotani also teaches the PCR product encompassed the promoter region of FAM150A gene, a CIMP marker gene, which was subjected to an HPLC 
It is noted that the claim does not require the detection of any maximums in the first derivative, as the claim recites “detecting the presence or absence of two or more maximums in the first derivative”. 
However, Yotani teaches that a bimodal peak pattern occurred for the retention time for the CpG island methylator phenotype positive clear cell renal cell carcinomas (results) (part 7). As a bimodal peak pattern occurred, Yotani detected two maximums.

Stevenson teaches an example of how derivatives of peaks can be used to determine retention times and peak regions from a chromatogram. Stevenson teaches a chromatogram with a peak between approximately 19 and 19.33 minutes (Fig. 3B). When the first derivative was taken of this peak, two peaks occurred (Fig. 3C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the references of Yotani and Stevenson because Yotani teaches that the bimodal peak pattern occurred, and Stevenson teaches a bimodal peak pattern for a single peak is bimodal (Fig. 3B).
However, Yotani does not explicitly teach that the column is at greater than 45°C.
Matin teaches that the gradient conditions are 70°C (page 307, col 1, first full para). Matin also teaches that the retention time of short sequences is influenced by hydrophobic differences owing to the methyl group on Ts (page 307, col. 1, first full para). Matin also teaches bisulfite deamination, PCR, and primer extension followed by HPLC (page 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yotani by Martin because the application of Matin to Yotani is merely the application of a known technique to improve a similar device in the same way, as Yotani and Matin are both directed towards the use of columns and bisulfite detection. Matin also suggests the gradient temperature be applied in the method of Yotani, as Matin teaches the retention time of short sequences is influenced by methyl groups and bisulfite modification.
	Regarding claim 8, Yotani explicitly teaches FAM150A.

Claim 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (Arai et. al (2012) Carcinogenesis 33(8): 1487-1493) in view of Iglesias (Iglesias (2014) Anal Bioanal Chem 407:2423–2431),  Matin (Matin et al. (2002) Human Mutation 20: 305-311) and Papas (Papas et al. (1989), CRC Critical Reviews in Analytical Chemistry 20(6): 359-404).
Regarding claim 1, Arai teaches, “methylome analysis using single-CpG resolution Infinium array was performed on 29 normal renal cortex tissue (C) samples, 107 non-cancerous renal cortex tissue (N) samples obtained from patients with clear cell renal cell carcinomas (RCCs) and 109 tumorous tissue (T) samples. DNA methylation levels at 4830 CpG sites were already altered in N samples compared with C samples’’ (abstract).
Aria teaches extract DNA from frozen renal tissue samples, bisulfite conversion, amplification and detection of and detection of methylation (page 1488, col. 1). Aria teaches FAM150A as a site that is methylated in RRC (Table IIIA). Aria teaches that the target corresponding to FAM150A was the most statistically significant of the CpG hallmarks of the CpG island methylator phenotype (CIMP) of clear cell RRCs (Table IIIA).
Aria does not specifically teach the use of ion exchange chromatography with a strong cationic group for detection of methylation or the column is at greater than 45°C. 
Iglesias teaches that anion exchange chromatography is used for the determination of epigenomic alterations for cancer (abstract, table 1). Therefore, Iglesias necessarily teaches an exchange packing material comprising a strong cationic group, as a strong cationic group would necessarily be required in anion exchange. As evidenced by Harris (Harris (2008) W. H. Fredman, 4th Ed.: pp. 460 & 511), anion exchangers have positively charged groups on the stationary phase that attract solute anions and contain bound positive groups (cationic groups) 
Matin teaches that the gradient conditions are 70°C (page 307, col 1, first full para). Matin also teaches that the retention time of short sequences is influenced by hydrophobic differences owing to the methyl group on Ts (page 307, col. 1, first full para). Matin also teaches bisulfite deamination, PCR, and primer extension followed by HPLC (page 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified Arias by Iglesias and Matin because Iglesias teaches that epigenetic alterations are important in the initiation and progression of cancer (abstract) and that methylated DNA can be separated by anion exchange chromatography (abstract). As Matin teaches bisulfite deamination, PCR, and primer extension followed by HPLC and temperature conditions, a person of ordinary skill in the art would have recognized that Matin provides motivation for the method of Arias in view of Iglesias and Matin provides temperature conditions for the method. 
However, Aria in view of Iglesias and Matin does not explicitly teach detecting a first derivative of a chromatography detection signal as a function of retention time.
Papas teaches, “Although some commercial algorithms claim to detect peaks without calculating derivatives explicitly, virtually all peak-detection software relies on the rate of change of the signal for peak detection”. Papas also teaches that “The first derivative goes positive, passes through a maximum at the inflection point, then becomes negative until the second inflection point” (page 372, third full para).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Aria in view of Iglesias and Matin would involve calculating the first derivative of a chromatography detection signal as a function of retention time because Papas 
Regarding claim 7, when a peak is eluted from the column, Papas teaches the first derivative would be detected.
It is noted that instant claims 1 and 7, as currently recited, do not require the presence of any number of maximums.
Regarding claim 1, it is noted that the method does not require detecting two or more maximums and does not require detecting a single peak or detecting a first derivative. The claim recites “detecting the presence of peaks;” and “if a single peak is detected”, which indicates conditionality.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (Arai et. al (2012) Carcinogenesis 33(8): 1487-1493) in view of Iglesias (Iglesias (2014) Anal Bioanal Chem 407:2423–2431) and  Matin (Matin et al. (2002) Human Mutation 20: 305-311) further in view of Papas (Papas et al. (1989), CRC Critical Reviews in Analytical Chemistry 20(6): 359-404) and Stevenson (Stevenson et al. (2010) Analyst 135: 1541-1550).
Regarding claim 7, Arai teaches, “methylome analysis using single-CpG resolution Infinium array was performed on 29 normal renal cortex tissue (C) samples, 107 non-cancerous renal cortex tissue (N) samples obtained from patients with clear cell renal cell carcinomas (RCCs) and 109 tumorous tissue (T) samples. DNA methylation levels at 4830 CpG sites were already altered in N samples compared with C samples’’ (abstract).

Aria does not specifically teach the use of ion exchange chromatography with a strong cationic group for detection of methylation or the column is at greater than 45°C. 
Iglesias teaches that anion exchange chromatography is used for the determination of epigenomic alterations for cancer (abstract, table 1). Therefore, Iglesias necessarily teaches an exchange packing material comprising a strong cationic group, as a strong cationic group would necessarily be required in anion exchange. As evidenced by Harris (Harris (2008) W. H. Fredman, 4th Ed.: pp. 460 & 511), anion exchangers have positively charged groups on the stationary phase that attract solute anions and contain bound positive groups (cationic groups) (page 511, Fig. 21-2). Iglesias also teaches that “nucleotides are anionic compounds due to the presence of negative charged phosphate groups.
Matin teaches that the gradient conditions are 70°C (page 307, col 1, first full para). Matin also teaches that the retention time of short sequences is influenced by hydrophobic differences owing to the methyl group on Ts (page 307, col. 1, first full para). Matin also teaches bisulfite deamination, PCR, and primer extension followed by HPLC (page 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified Arias by Iglesias and Matin because Iglesias teaches that epigenetic alterations are important in the initiation and progression of cancer (abstract) and that methylated DNA can be separated by anion exchange chromatography (abstract). As Matin teaches bisulfite 
However, Aria in view of Iglesias and Matin does not explicitly teach detecting a first derivative of a chromatography detection signal as a function of retention time and when only a single peak is eluted, detecting the presence of two or more maximums in the first derivative.
Stevenson teaches an example of how derivatives of peaks can be used to determine retention times and peak regions from a chromatogram. Stevenson teaches a chromatogram with a peak between approximately 19 and 19.33 minutes (Fig. 3B). When the first derivative was taken of this peak, two peaks occurred (Fig. 3C). Additionally, Papas teaches, “Although some commercial algorithms claim to detect peaks without calculating derivatives explicitly, virtually all peak-detection software relies on the rate of change of the signal for peak detection”. Papas also teaches that “The first derivative goes positive, passes through a maximum at the inflection point, then becomes negative until the second inflection point” (page 372, third full para).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Aria in view of Iglesias and Matin would involve calculating the first derivative of a chromatography detection signal as a function of retention time because Papas teaches that all peak-detection software relies on the rate of change of the signal for peak detection and calculates the first derivative and Aria in view of Iglesias and Matin teaches determining the retention time by using chromatography. The result of a peak after the first derivative would necessarily be two maximums because Stevenson teaches the first derivative of a peak results in two maximums.

	Regarding claim 8, Arai explicitly teaches FAM150A (Table IIIA).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,190,172 (herein, 172) in view of Matin (Matin et al. Human Mutation 20: 305-311) and Papas (Papas et al. (1989), CRC Critical Reviews in Analytical Chemistry 20(6): 359-404).
Claim 1 of 172 teaches treating genomic DNA prepared from a renal tissue of a subject with bisulfite (instant claim 1, part 1 and 2). Claim 1 also teaches amplifying the bisulfite-treated genomic DNA by PCR (instant claims 1, part 3). Claim 1 also teaches subjected the PCR amplification product to ion exchange chromatography (instant claim 1, part 4). The specification of 172 defines ion exchange chromatography (col. 2, lines 4-17), as it states that “In the case of separating a PCR amplification product of a nucleic acid by use of ion exchange chromatography, anion exchange chromatography, which separates the PCR amplification product through the use of the negative charge of phosphate contained in the nucleic acid molecule, is generally used. Columns for anion exchange chromatography packed with column 
However, claim 1 of 172 does not explicitly teach the temperature is greater than 45 C (instant claim, part 4). 
Matin teaches that the gradient conditions are 70°C (page 307, col 1, first full para). Matin also teaches that the retention time of short sequences is influenced by hydrophobic differences owing to the methyl group on Ts (page 307, col. 1, first full para). Matin also teaches bisulfite deamination, PCR, and primer extension followed by HPLC (page 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of 172 by Martin because the application of Matin to 172 is merely the application of a known technique to improve a similar device in the same way, as 172 and Matin are both directed towards the use of columns and bisulfite detection. Matin also suggests the gradient temperature be applied in the method of 172, as Matin teaches the retention time of short sequences is influenced by methyl groups and bisulfite modification.
Regarding claim 1, it is noted that the method does not require detecting two or more maximums and does not require detecting a single peak or detecting a first derivative. The claim recites “detecting the presence of peaks;” and “if a single peak is detected”, which indicates conditionality.

However, in the interest of compact prosecution, claim 1 of 172 does not explicitly state that the first derivative was detected.

It would have been obvious to one of ordinary skill in the art before the effective filing date that the method of 172 would involve calculating the first derivative of a chromatography detection signal as a function of retention time because Papas teaches that all peak-detection software relies on the rate of change of the signal for peak detection and calculates the first derivative and 172 teaches retention time for chromatography.
Regarding instant claim 2, claim 2 of 172 teaches FAM150A.

Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,190,172 (herein, 172) in view of Matin (Matin et al. Human Mutation 20: 305-311), Papas (Papas et al. (1989), CRC Critical Reviews in Analytical Chemistry 20(6): 359-404), and Stevenson (Stevenson et al. (2010) Analyst 135: 1541-1550).
Claim 1 of 172 teaches treating genomic DNA prepared from a renal tissue of a subject with bisulfite (instant claim 7, part 1 and 2). Claim 1 also teaches amplifying the bisulfite-treated genomic DNA by PCR (instant claim 7, part 3). Claim 1 also teaches subjected the PCR amplification product to ion exchange chromatography (instant claim 7, part 4). The specification of 172 defines ion exchange chromatography (col. 2, lines 4-17), as it states that “In the case of separating a PCR amplification product of a nucleic acid by use of ion exchange 
However, claim 1 of 172 does not explicitly teach the temperature is greater than 45 C (instant claim 7, part 4). 
Matin teaches that the gradient conditions are 70°C (page 307, col 1, first full para). Matin also teaches that the retention time of short sequences is influenced by hydrophobic differences owing to the methyl group on Ts (page 307, col. 1, first full para). Matin also teaches bisulfite deamination, PCR, and primer extension followed by HPLC (page 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date would have found it obvious to modify the method of 172 by Martin because the application of Matin to 172 is merely the application of a known technique to improve a similar device in the same way, as 172 and Matin are both directed towards the use of columns and bisulfite detection. Matin also suggests the gradient temperature be applied in the method of 172, as Matin teaches the retention time of short sequences is influenced by methyl groups and bisulfite modification.
However, claim 1 of 172 does not explicitly state that a single peak is eluted from the column and the first derivative was detected.
Stevenson teaches an example of how derivatives of peaks can be used to determine retention times and peak regions from a chromatogram. Stevenson teaches a chromatogram with 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the method of 172 would involve calculating the first derivative of a chromatography detection signal as a function of retention time because Papas teaches that all peak-detection software relies on the rate of change of the signal for peak detection and calculates the first derivative and 172 teaches determining the retention time by using chromatography. The result of a peak after the first derivative would necessarily be two maximums because Stevenson teaches the first derivative of a peak results in two maximums.
It is noted that instant claim 7, as currently recited, does not require the presence of any number of maximums (“detecting the presence or absence of two or more maximums”).
Regarding instant claim 8, claim 2 of 172 teaches FAM150A.


Response to Arguments
The following is a response to applicant submitted remarks/arguments dated 09/23/2021.

	The remarks assert that the claims are not directed towards a law of nature, as the claims are directed towards a method of using a law of nature (page 5, fourth para). The applicant also 
	The remarks assert that the claims are not directed towards an abstract idea (page 5, fourth para). The remarks also assert that claimed steps 1-5 are process steps, specific and enabled (page 6-7, bridging para). This argument is found unpersuasive because the standard for subject matter eligibility is not specific or enabled steps, as specific steps may not integrate the judicial exception or amount to significantly more than the judicial exception. It is noted that the process steps include an abstract idea. As set forth in the prior action (page 5, last para), “detecting a first derivative of chromatography detection signal as a function of retention of time” and “detecting the presence or absences of two or more maximums in the first derivative” are both mathematical concepts (abstract ideas). Per MPEP 2106.04(a)(2), “More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,").”
	The remarks assert that steps 6 and 7 in the abstract may be known and conventional but not as applied to renal cell carcinoma (page 6-7, bridging para). However, this argument is found 
(Rydzanicz et al. (2013) Cancer Letters 341(2): pp. 120-121, bridging para).
	The remarks assert that any interpretation which fundamentally changes the claimed process is by definition not reasonable regarding the interpretation set forth in section 8 of the 
	Regarding the 103 rejections, the remarks assert that Yotani would not consider that false negatives exist because Yotani teaches that the method was “readily, quickly and clearly distinguished from those of CIMP-negative ccRCCs” (page 8 para 2-page 9, second para). This argument is found to be unpersuasive because even if a method was “readily, quickly and clearly distinguished from those of CIMP-negative ccRCCs” does not mean that Yotani teaches away from or would not consider false negatives.
	The remarks assert that Yotani necessarily calculated a first derivative is “not supported by any competent evidence” (page 9, last para). The remarks also assert that Papas contradicts the examiner’s position that peak resolution is always done using the first derivative (page 9, last para). This is found to be unpersuasive because Papas states “With modern chromatography, adequate peak-resolution routines are mandatory” (page 360-361, bridging para). As Papas was available as prior art as of 1989, Yotani necessarily calculated a first derivative.
	
It is noted that the remarks did not address the obviousness rejection of claims 7 and 8 set forth in the prior action in section 13 (Arai (Arai et. al (2012) Carcinogenesis 33(8): 1487-1493) in view of Iglesias (Iglesias (2014) Anal Bioanal Chem 407:2423–2431),  Matin (Matin et al. (2002) Human Mutation 20: 305-311) and Papas (Papas et al. (1989), CRC Critical Reviews in Analytical Chemistry 20(6): 359-404)). This rejection is maintained.
	It is also noted that the remarks did not address the nonstatutory double patenting rejection set forth in sections 15 and 16 of the prior action. Per MPEP 804, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that 
	Furthermore, it is noted that neither claim 7 was substantially amended in part 6 nor the remarks addressed the 112(b) rejection of claims 7-8 in section 5 of the prior action. The rejections are maintained.


Conclusions
Claims 1-2 and 7-8 are rejected.
Claims 3-4 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEHANNE S SITTON/Primary Examiner, Art Unit 1634